Hart, J., (dissenting). I dissent on the ground that the act in question violates art. 13, § 1, of our Constitution, which provides that no county now established shall be reduced to an area of less than 600 square miles. The act purports to create the Central Judicial District of Woodruff County. But it also provids for a county court, the authority and territorial jurisdiction of which shall extend over the Central District the same and in. like manner as if said district was a constitutional county of this State. Blackstone defines a county to be a civil division of a State for political and judicial purposes, and the act in question provides in practial effect all the attributes of a county, thereby reducing Woodruff County below the constitutional area. Our Constitution of 1868 contained •a provision that no county already established should ever be reduced by the establishment of any new county or counties to less than 600 square miles. The Legislature of 1871 passed an act purporting to divide Sebastian County into two judicial districts, and separate county, as well as probate, circuit, and chancery, courts were created. The act provided that each of said courts “shall be as independent of and distinct from each other, and shall hold the same relation to each other, as if they were courts of different constitutional counties of this State, and shall be deemed, for all purposes of this act, separate and distinct counties, with original and exclusive jurisdiction within their territorial limits.” In Patterson v. Temple, 27 Ark. 202, the act came up to this court for construction, and the court held: “While the Legislature may create judicial districts, and define the power and jurisdiction of the courts therein created, yet it has no power to create, for a single specified county, two separate and distinct county courts, clothed with all the powers and duties appertaining to such tribunals, when the justices of the. peace are selected from townships whose area consists of less than six hundred square miles.” In discussing the question the court said: “Then, if a county is a public corporation, which the people, in their organic act, have said shall not consist of less than six hundred square miles, and within whose boundaries the people are invested with the powers of certain local matters pertaining alike to all the persons within those defined limits, aaid to whose judgment and discretion the vital powers and interests of all the people, as their agent, the county court, are intrusted, can the General Assembly create, for a single specified county, two separate and distinct county courts, clothed with all the powers and duties appertaining to such tribunals, when the justices of the peace are selected from townships whose area is admitted to consist of less than six hundred square miles, as in the case now at bar? We think not. ” Continuing the discussion, the court again said: “Thus it will be seen that the Legislature is providing for all the attributes of a county and creating1 all the essential features of these public corporations as effectually as though each subdivision was called Fort Smith and Greenwood counties. The individuality, so to speak, of Sebastian County is entirely destroyed and obliterated, and is only recognized in the fact that the official existence of the sheriff, clerk, treasurer and county judge is allowed to remain as monuments to mark the spot where now lies the defunct bod}*1 of Sebastian County.” It is true that the act construed in that case in direct terms says that the district shall be deemed for all purposes separate and distinct counties. But I think the language of the present act is strong enough to embody the same view. After creating separate chancery and circuit courts, § 19 provides for the creation of county and probate courts for the Central District. Sec. 19 expressly provides that the authority and territorial jurisdiction of the county and probate courts shall extend over the Central District the same and in like manner as if said district was a constitutional county of this State; and that the said county and probate court for the Central District shall have original and exclusive jurisdiction of all such cases as are now by law- vested in the county and probate courts of this State, which have or may hereafter arise in the Central District. The section also provides that all tax sales for the payment and collection of delinquent taxes shall be advertised -and held in the respective districts as provided by law in like manner -as if said districts were separate and distinct counties. Thus it -will be seen that the act creates separate and independent judicial districts for county and probate courts as well as circuit and chancery courts, thereby in practical effect destrovinp,1 the unity of Woodruff County and reducing the boundaries of each judicial district to an area below that which is prescribed by the Constitution. In recognition of "-this decision, the Constitution -of 1874 provided that Sebastian County may have two districts and two county seats to which, county, probate, and circuit courts shall be held as may be provided by law, each district paying for its own establishment. Art. 13, § 5 of the Constitution of 1874. In recognition of it the Legislature of 1875, on Dec. 15, 1875, passed an act creating two judicial districts in Yell County, and the act made no provision whatever for the establishment of a county court for the Dardanelle District, or separate county courts. The county court of that county is held at the county seat at Dan-ville. Separate probate, circuit, and chancery courts were established for the Dardanelle District. Thus it will be seen that the unity of the county for governmental purposes was in all respects preserved. Reliance is placed in the majority opinion on the case of Hutchinson v. Osark Land Co., 57 Ark. 554, but I think that case sustains my view. There it was held that it was not within the power of the Legislature to create a levy of the county taxes that did not embrace the whole county; that, as a tax was for a county purpose, its burden could not be imposed upon a part only of the county’s territory. As we have already seen, in § 19 of the present act it is provided that the authority and territorial jurisdiction of the county court shall extend over the Central District the same and in like manner as if said district was a constitutional county of this State. The section also provides that all taxes as well as the payment and collection of delinquent taxes shall be advertised and held within the respective districts as provided by law in like manner as if said districts were separate and distinct counties. In Patterson v. Temple, supra, it was claimed that part of the enactment might be held void, and that the balance might be a good law. ' The court held that the act was indivisible under the well-known rule of constitutional construction laid down by Judg’e Cooley in his work on Constitutional Limitations, and quoted therefrom the following: “"Whether the other parts of the statute must be adjudged void because of the association must depend upon a consideration of the object of the law, and in what manner and to what extent the unconstitutional portion affects the remainder.” Continuing, the court said: “Now, the objects of this law were to create two separate and distinct districts in Sebastian County, with all the powers and immunities of any constitutional county of the State, the area of each being less than six hundred square miles; which object, if carried out, would destroy the identity of Sebastian County. This, we say, cannot be done. Upon an examination of the whole act, each section is interwoven with the other in such >a manner that no court could separate them without destroying the whole fabric, and, with the fall of one, the whole enactment must be declared void. ’ ’ Sec. 20 of the present act provides that, if any provision -of the act is held to be unconstitutional, only that provision shall be declared void, and the remainder -of the act shall stand. I think the most serious question in the case is whether or not this saving clause, when construed according to the principles of Snetzer v. Gregg, 129 Ark. 542, adopts' a different' rule of constitutional construction for acts held void in part than that laid down in Patterson v. Temple, supra. I think, however, that the sound rule is that, while this section is some indication of the legislative intention, it is merely declaratory of the rule heretofore laid down by this court on the same subject, and which is a rule of constitutional law. State v. Bancroft (Wis.) 134 N. W. 330, 38 L. R. A. (N. S.) 526, and Springfield Gas & Electric Co. v. Springfield, 292 Ill. 236, 18 A. L. R. 929. If the saving clause in section 20 is merely declaratory of the rule of constitutional construction already adopted by this court, then this clause is governed also in this respect by the ease of Patterson v. Temple, supra.